Appeal by defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered February 14,1984, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Judgment affirmed.
In the early morning hours of October 10,1982, Fidel Morales was stabbed five times outside a bar in Brooklyn, New York, and died shortly thereafter. At trial, defendant’s brother and codefendant, Raul Torres, admitted to stabbing Morales, but he did not recall how many times, and claimed that it was in self-*940defense. There is ample evidence in the record, including testimony that defendant approached Morales after the initial stabbing and joined in the altercation, to support a jury finding that defendant, with criminal negligence, acted in concert with his brother to cause the death of Morales (Penal Law §§ 20.00, 125.10; People v Haney, 30 NY2d 328, 334-335; People v Gramaglia, 71 AD2d 441, 443-444). Defendant’s guilt was proven beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621).
We have reviewed defendant’s remaining contention and find it to be without merit. Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.